Name: Commission Regulation (EC) No 1028/97 of 6 June 1997 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli and repealing Regulation (EEC) No 3406/93 establishing the varieties of Indica rice for the purposes of intervention
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|31997R1028Commission Regulation (EC) No 1028/97 of 6 June 1997 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli and repealing Regulation (EEC) No 3406/93 establishing the varieties of Indica rice for the purposes of intervention Official Journal L 150 , 07/06/1997 P. 0029 - 0029COMMISSION REGULATION (EC) No 1028/97 of 6 June 1997 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli and repealing Regulation (EEC) No 3406/93 establishing the varieties of Indica rice for the purposes of intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), and in particular Article 8 (a) thereof,Whereas the intervention centres are determined by Commission Regulation (EEC) No 2047/84 (2), as last amended by Regulation (EEC) No 2933/93 (3); whereas as a result of the consultations provided for in Article 8 (a) of Regulation (EC) No 3072/95 the list of such centres should be amended;Whereas Article 3 (1) of Regulation (EC) No 3072/95 introduces a single intervention price for a standard quality; whereas, therefore, Commission Regulation (EEC) No 3406/93 of 13 December 1993 establishing the varieties of indica rice for the purposes of intervention (4), as amended by Regulation (EC) No 896/94 (5), should be repealed;Whereas those measures should take effect at the start of the period of application of the intervention arrangements;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 In the Annex to Regulation (EEC) No 2047/84, points 2 and 3 are replaced by the following:'2. ITALY>TABLE>3. GREECE>TABLE>Article 2 Regulation (EC) No 3406/93 is hereby repealed.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 329, 30. 12. 1995, p. 18.(2) OJ No L 190, 18. 7. 1984, p. 5.(3) OJ No L 265, 26. 10. 1993, p. 13.(4) OJ No L 310, 14. 12. 1993, p. 14.(5) OJ No L 104, 23. 4. 1994, p. 17.